DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specifications
 	The title is objected to because a more descriptive title is requested. 

Drawings
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20’ in FIG. 1B, 30’ and 40’ in FIG. 2B, 32’ in FIG. 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
 	Claims 2 and 12 are objected to.

 	As to claims 2 and 12, the Examiner suggests replacing “inside” with “an inside”, and amending as such “

Indication of Allowable Subject Matter 
 	Claims 1-20 are indicated as being allowable pending the correction of outstanding claim objections.  The Examiner was unable to find the limitation “wherein a material of the transparent plastic window includes a plastic and an additive . . . and zinc selenide” (claims 1 and 11).
 	As to claims 1 and 11, Takashi (EP 1605519A2), hereafter “Takashi”, teaches an image sensor package (FIG. 6) comprising a plastic packaging structure 12 and a transparent plastic window 13 disposed in the plastic packaging structure.  However, Takashi is silent as to the material claim limitations.

Prior Art Made of Record
 	The following prior art was not relied upon but is made of record:
Peterson et al. (U.S. Patent No. 6,661,084 B1)
Peterson et al. (U.S. Patent No. 6,531,341 B1)
Peterson et al. (U.S. Patent No. 6,674,159 B1)


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829